Citation Nr: 0522955	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  97-20 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability, to include an acquired cardiovascular process of 
the heart, enlarged heart, congestive heart condition, heart 
wall damage, and arteriosclerotic heart disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to 
December 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in Waco, Texas, which denied the veteran service 
connection for a cardiovascular disability.  Upon the filing 
of a timely Notice of Disagreement and substantive appeal, 
this issue was perfected for appeal to the Board.  The claims 
folder was subsequently transferred to the RO in Montgomery, 
Alabama.  In May 1998, the veteran testified before a 
decision review officer at the RO.  

This issue was previously presented to the Board in October 
2001 and again in August 2004; on each occasion, it was 
remanded for further development.  It has now been returned 
to the Board.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  A cardiovascular disability during military service, or 
within a year thereafter, is not found.   

3.  There is no nexus between any current cardiovascular 
disability and the veteran's service-connected generalized 
anxiety disorder.  
CONCLUSION OF LAW

The criteria for the award of service connection for a 
cardiovascular disability, to include an acquired 
cardiovascular process of the heart, enlarged heart, 
congestive heart condition, heart wall damage, and 
arteriosclerotic heart disease have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for a cardiovascular 
disability, to include an acquired cardiovascular process of 
the heart, enlarged heart, congestive heart condition, heart 
wall damage, and arteriosclerotic heart disease.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2004).  Service connection may also be 
awarded for certain disabilities, such as certain 
cardiovascular disabilities, which manifest to a compensable 
degree within a statutorily-prescribed period of time.  
38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  Finally, service connection may be 
awarded for any disability which is due to or the result of, 
or is otherwise aggravated by, a service-connected 
disability.  38 C.F.R. § 3.310 (2004); Allen v. Brown, 7 Vet. 
App. 439 (1995).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

In the present case, the record does not reveal, and the 
veteran does not contend, the onset of any cardiovascular 
disability during military service or with the years 
immediately thereafter.  Rather, the veteran asserts that her 
current cardiovascular disabilities are the result of her 
service-connected generalized anxiety disorder.

The record reflects extensive medical treatment, both VA and 
private, since the veteran's service separation.  
Cardiovascular treatment includes a March 2001 cardiac stress 
test which revealed apical thickening and a May 2002 cardiac 
catheterization which revealed noncritical coronary plaquing, 
resulting in a diagnosis of nonobstructive coronary artery 
disease.  No examiner has suggested a nexus between any 
current cardiovascular disability and her service-connected 
generalized anxiety disorder.  Likewise, no examiner has 
indicated her generalized anxiety disorder aggravates any 
current cardiovascular disability.  

The Board notes that the private doctor who examined the 
veteran in 2002 noted her history of depression and anxiety 
disorder, but declined to suggest a link between the two.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).
  
The Board must note that both service medical records, which 
do not indicate this disorder, and post-service medical 
records, which indicate, at best, a disorder than began 
decades after service, provide only negative evidence against 
this claim.  The post-service medical record, as a whole, 
provides a record indicting that this condition began many 
years after service without a relationship to the service-
connected psychiatric disability (which is not indicated by 
any health care provider to be the cause of this problem). 

The veteran has herself suggested her current cardiovascular 
disabilities are due to or the result of her service-
connected psychiatric disability.  However, because she is a 
layperson, her personal opinion statements regarding medical 
matters are not competent evidence.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Thus, the 
veteran's personal opinion that the disability at issue is 
etiologically related to her generalized anxiety disorder is 
not a sufficient basis for awarding service connection.  

The Board notes that an etiological opinion has not been 
obtained.  However, in the absence of competent evidence 
indicating the veteran received treatment for the claimed 
disorder during service or indicating a nexus between a 
service-connected disability and the disorder at issue, a 
remand for an examination and/or opinion is not necessary to 
decide the claim.  See 38 C.F.R. § 3.159 (c)(4) (2004); see 
also Wells v. Principi, 326 F.3d 1381, 1383-84 (Fed. Cir. 
2003).  As service and post-service medical records provide 
no basis to grant this claim, and negative evidence against 
this claim, the Board finds no basis for a VA examination to 
be obtained.  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for a 
cardiovascular disability.  Such a disability has not been 
shown to have its onset during military service, or within a 
year thereafter, or as the result of a service-connected 
disability.  As a preponderance of the evidence is against 
the award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

Veterans Claims Assistance Act of 2000

The Board notes that during the pendency of this claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), was enacted.  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim.  The law also provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  There are 
also new notification provisions contained in this law which 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the June 1997 Statement 
of the Case, the various Supplemental Statements of the Case, 
and February 2003, May 2003, July 2003, and December 2004 RO 
letters to the veteran notifying her of the VCAA, she has 
been advised of the laws and regulations governing the claims 
on appeal and the evidence that she must supply and the 
evidence that VA would attempt to obtain.  The veteran has 
reported that she receives medical care at the VA medical 
centers in Huntington, VT, Dallas, TX, Tuskegee, AL, and 
Berkley, WV, and these records were obtained.  Private 
medical records have been obtained, as has been indicated by 
the veteran.  The veteran has not otherwise identified any 
additional evidence not already associated with the claims 
folder that is obtainable.  The Board has remanded this case 
to assist her with the claim. 

The Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in January 1997, prior to the 
passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Subsequent to that initial decision and 
the passage of the VCAA, the RO provided notice to the 
veteran of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
adjudicated on several occasions, most recently in January 
2005, in light of the additional development performed 
subsequent to January 1997.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA) and Mayfield v. Nicholson, 19 Vet. 
App.  103 (2005).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice provided to the veteran was not given prior to the 
first adjudication of the claim, the content of the notice 
finally provided to the veteran fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated by 
the RO.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notices.  She was given ample time 
to respond.  For these reasons, to decide the appeal would 
not be prejudicial error to the claimant. 


ORDER

Entitlement to service connection for a cardiovascular 
disability, to include an acquired cardiovascular process of 
the heart, enlarged heart, congestive heart condition, heart 
wall damage, and arteriosclerotic heart disease, is denied.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


